DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2020.
	
	Claims 1, 3-6, 8-11 and 15-18 are currently under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (8551554*, Reference 1 on Applicant’s IDS Dated 9/15/2017), in view of Warren (V*) and Eude* (newly applied as necessitated by amendment).
Liu teaches apple peel powder in a smoothie (See claim 9)(which reads on a liquid) and teaches obtaining apple peel powder by blanching apple peels followed by freeze-drying (See example 15). Liu further teaches that the composition will contain from about 0.01 to 99 percent apple peel powder (which encompasses the amount claimed).  Liu further teaches that the apple peel powder can be use to treat cancer and can also include suitable excipients, or stabilizers, and can be in solid or liquid form such as, tablets, capsules, powders, solutions, suspensions, or emulsions. Liu further teaches that the apple peel 
Although Liu does not teach that the apple peel powder has a Polyphenols/Total antioxidant activity of > or equal to 3.00%, the Polyphenols/Total antioxidant activity of the peel powder claimed is inherent to the apple peel powder taught by Liu because the apple peel powder taught by Liu is made in the same way as the apple peel powder claimed (particularly since the method of making is incorporated by reference in the originally filed specification of this reference) and thus the apple peel powder taught by Liu is one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the claimed Polyphenols/Total antioxidant activity of the apple peel powder is inherent to the apple peel powder taught by Liu.
Liu does not teach that the smoothie is topically applied as a face mask and can be used to treat skin irritation.
Warren teaches smoothies for topical application to skin made from food ingredients and that the smoothies are blended and the smoothies can be applied to treat different skin issues including skin irritation.
Eude teaches apple skin and extracts thereof for cosmetic compositions, obtaining plant extracts of industrial interest from apples which primarily comprises one or more separation steps of the plant raw material into different fractions enriched in each of its main components, respectively skin and pulp and into a fraction of material enriched in skins and a fraction of material enriched in pulp and separation of the starting raw material into fractions enriched in its various major components and the preparation of extracts selectively enriched in various plant materials of industrial interest (See e.g. p.p. 12-14).  Eude further teaches extracts from apple parts, wherein the part can be a peel, extracted with ethanol to provide an extract high in polyphenols (See e.g. page 18).  Eude further teaches apple extracts rich in polyphenols (The apple extract is designated "WAP-" (for "whole territory Apple Inq polyphenols")).  Eude further teaches that qualitatively and quantitatively balanced in polyphenols of the extract above makes it particularly suitable for use in numerous applications in the food, pharmaceutical and cosmetic, including 
It would have been obvious to one of ordinary skill in the art to use the apple peel powder of Liu for a skin treatment and to make a uniform composition for topical application because at the time the invention was made, it was known that apple peel powder could be used in a smoothie and that smoothies could be applied to the face as a skin mask, cream, or lotion as clearly taught by the above references.  A person of ordinary skill in the art would have understood to include apple peel powder in a smoothie for application to the skin. A person of ordinary skill in the art would have understood to adjust the amount of the apple peel powder because it was known that the apple peel powder could be included in a smoothie. The skilled artisan would have understood to include and adjust the amount of apple peel powder with expectation of success.  Therefore, the skilled artisan would have been motivated to use apple peel powder in the form of a smoothie for topical application based upon the teachings of the above references. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699